DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amounts of polyol containing moisturizer between 22.5 through 28.5 (¶-[0025) with polyol content between 17.3 through 20.1, (Table 1) does not reasonably provide enablement for any amount of the moisturizer and polyol(s) as claimed, i.e., with an open range of the moisturizer/polyol content.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification, see ¶-[0025] and Table 1, shows that the claimed properties are obtained when the moisturizer containing an amount of polyols is within the range stated above and there is no evidence that such properties could be obtained with any amounts of the moisturizer/polyols as claimed.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kazunori et al., (hereafter Kazunori), JP 2011-156120 A.

	Kazunori teaches a two ply tissue product (Abstract and ¶-[0006]) including a polyol-containing moisturizer (¶-[0023]-[0024]) having basis weight between 10-25 g/m2 and thickness between 80 to 175 µm (abstract and ¶-[0006]), which falls within the claimed range. Kazunori teaches also dry tensile strength in the lateral direction, i.e., cross-machine direction (CD) between 100 and 170 cN/25 mm (¶-[0006]);  dry tensile in the longitudinal direction, i.e., the machine direction (MD), between 180-400 cN/25 mm (¶-[0035]), and wet tensile strength in the cross-machine direction (lateral direction) between 30-70 cN/25 mm (¶-0036]), all of them falling within the claimed range. As for limitations of step (vi), as it can be calculated from the ranges above the difference between CD dry tensile strength and the CD wet tensile falls also within the claimed range, e.g., the difference of the lower limits (100 cN/25 mm -30 cN/25 mm =70 cN/25 mm) and upper limit (170 cN/25 mm -70 cN/25 mm =100 cN/25 mm) which are more than 40 cN/25 mm. Also the ratio of the strength (CD wet tensile/CD dry tensile) include values that fall within the claimed range; e.g., anything from 60-70 cN/25 mm of the wet tensile and the lower range of the CD dry tensile, i.e., 100 cN/ 25 mm.
	It seems that the cited reference, Kazunori, teaches all the limitations of the claim or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunori et al., (hereafter Kazunori), JP 2011-156120 A, cited above.
	Kazunori is silent with regard to the surface roughness of claim 2, the average coefficient of friction of claim 3, and the relation of those variables with the dry CD strength. However, since the all of the other measured properties are within the claimed range; see above, and the tissues are produced by the same or very similar process, the other non-measured properties must/should be within the claimed range as-well or at the very least the tissue can be modified/optimized to have the claimed properties in the same range or in overlapping ranges. Note that surface roughness, which is also related to the coefficient of friction can be optimized to desired range, e.g., by calendering and including surface modifiers additives.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Two-Ply Tissues Comprising Polyol-Containing Moisturizers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF